 



Exhibit 10.2

Commercial Net Lease Realty, Inc.
Restricted Stock Award Agreement

     This Restricted Stock Award Agreement (this “Agreement”) is entered into
between Commercial Net Lease Realty, Inc., a Maryland corporation (the
“Company”) and ___ (“Participant”) pursuant to the Stock Award granted to
Participant as of the date hereunder (the “Date of Grant”), under the Commercial
Net Lease Realty, Inc. 2000 Performance Incentive Plan (the “Plan”). In
consideration of the mutual promises and covenants made herein and the terms and
conditions of the Plan, which is wholly incorporated herein by reference, the
parties hereby agree as follows:

     1. Definitions. Except as is expressly provided herein, all terms defined
within the Plan shall have the same meaning herein. Additionally, the following
definitions shall apply to this Agreement:

     (a) Cause shall mean with respect to any individual: (i) the conviction of
the individual of, or the entry of a plea of guilty or nolo contendere by the
individual to, (A) any felony, or (B) any crime involving dishonesty or moral
turpitude; (ii) fraud, misappropriation, embezzlement by the individual related
to Participant’s duties to the Company; (iii) the individual’s unsatisfactory
performance of his assigned duties for the Company, which continues after
(A) the individual has received written notice of his unsatisfactory
performance, and (B) the individual has had a reasonable opportunity to cure
such unsatisfactory performance; or (iv) the breach by the individual of any
material term of an agreement pursuant to which he provides services to the
Company.

     (b) Restricted Stock shall mean the Stock Award that is the subject of this
Agreement.

     (c) Unvested Restricted Stock shall mean shares of Restricted Stock that
are subject to forfeiture under the terms of this Agreement.

     (d) Vesting Date shall mean the date on which all or a portion of the
Restricted Stock is no longer subject to forfeiture under the terms of this
Agreement.

     (e) Vested Restricted Stock shall mean shares of Restricted Stock that are
not subject to forfeiture under the terms of this Agreement.

     2. Award. As of the Date of Grant, the Company hereby awards and grants to
Participant a Stock Award of ___thousand (___,000) shares of Common Stock of the
Company (collectively, the “Restricted Stock”).

     3. Vesting.

          (a) As of each of the following Vesting Dates, Restricted Stock shall
become Vested Restricted Stock at the specified rate, provided that the
Participant is continuously employed by the Company as of the Vesting Date:
[vesting varies per grant]

          (b) [In the event of a Change of Control, Participant shall vest in
the Restricted Stock as of the day before the Change of Control and no portion
of the Restricted Stock shall be Unvested Restricted Stock.]

          (c) In the event that Participant is terminated as a result of death
or Disability or is terminated without Cause, [or if Participant terminates his
employment agreement for “Good Reason” (as defined in Participant’s Employment
Agreement),] Participant shall vest in the Restricted Stock as of the day before
the Termination of Employment and no portion of the Restricted Stock shall be
Unvested Restricted Stock.

          (d) In the event Participant incurs a Termination of Employment other
than as provided in subsection 3 (c) above, all Unvested Restricted Stock shall
immediately and without notice be forfeited and Participant shall have no rights
with respect to such Unvested Restricted Stock.

          (e) Except as is provided in Article 12 of the Plan, any adjustment to
an award of Restricted Stock pursuant to Article 12 shall not change the ratio
of Unvested Restricted Stock to Vested Restricted Stock.

 



--------------------------------------------------------------------------------



 



     4. Shareholder Rights and Restrictions on Transfer. The Participant shall
have all rights of a stockholder with respect to each share of Unvested
Restricted Stock, including the right to receive dividends and vote the share;
provided, however, that (i) a Participant may not sell, transfer, pledge,
exchange, hypothecate, or otherwise dispose of shares of Unvested Restricted
Stock, (ii) the Company shall retain custody of the certificates evidencing
shares of Unvested Restricted Stock, and (iii) the Participant will deliver to
the Company a stock power, endorsed in blank, with respect to shares of Unvested
Restricted Stock. The limitations set forth in the preceding sentence shall not
apply to shares of Unvested Restricted Stock once such shares become Vested
Restricted Stock. If any transfer or other disposition of shares of Unvested
Restricted Stock is made or attempted, such transfer shall be null and void and
of no force and effect, and in addition to any other legal or equitable remedies
which it may have, the Company may enforce its rights by action for specific
performance (to the extent permitted by law) and the Company shall refuse to
recognize any transferee as one of its shareholders for any purpose, including
without limitation for purposes of dividend and voting rights. This Agreement
shall be binding upon the Participant and his heirs, representatives, successors
and assigns.

     5. Representations of the Participant and Share Registration. The Company
may require that the Participant execute and deliver to the Company a written
statement, in form satisfactory to the Company, in which the Participant
represents and warrants that the shares of Restricted Stock are being acquired
for such person’s own account, for investment only and not with a view to the
resale or distribution thereof. The Participant shall, at the request of the
Company, be required to represent and warrant in writing that any subsequent
resale or distribution of shares of Restricted Stock by the Participant shall be
made only pursuant to either (i) a registration statement on an appropriate form
under the Securities Act, which registration statement has become effective and
is current with regard to the shares of Restricted Stock being sold, or (ii) a
specific exemption from the registration requirements of the Securities Act, but
in claiming such exemption the Participant shall, prior to any offer of sale or
sale of such shares of Restricted Stock, obtain a prior favorable written
opinion of counsel, in form and substance satisfactory to counsel for the
Company, as to the application of such exemption thereto. The Company may delay
issuance or delivery of shares of Restricted Stock if it determines that
listing, registration or qualification of the shares or the consent or approval
of any governmental regulatory body is necessary or desirable as a condition of,
or in connection with, the sale or purchase of the shares, until such listing,
registration, qualification, consent or approval shall have been effected or
obtained, or otherwise provided for, free of any conditions not acceptable to
the Company.

     6. Stock Legends. In addition to such other legends that the Company
determines are necessary and appropriate pursuant to Section 8.4 of the Plan,
each certificate of Common Stock issued pursuant to this Agreement shall bear on
its face the following legend:

     The shares represented by this certificate are subject to restrictions on
transfer, a copy of the terms of which will be furnished by the Company to the
holder of this certificate upon written request and without charge.

     7. Tax Gross-Up Payments. [varies per grant]

     8. Right to Continued Services. Nothing herein shall confer upon
Participant any right to continued employment by the Company or any subsidiaries
or affiliates or to continued service as a Director or limit in any way the
right of the Company or any subsidiary or affiliate at any time to terminate or
alter the terms of that employment or services as a Director.

     9. Acceptance of Agreement. The shares of the Restricted Stock are granted
subject to all of the applicable terms and provisions of the Plan and this
Agreement. The terms and provisions of the Plan are incorporated by reference
herein. Participant accepts and agrees to be bound by all the terms and
conditions hereof.

     Executed as of the ___day of ___, 2004.

            Commercial Net Lease Realty, Inc.
      By:             Participant:
      By:         Print Name:  

 